Citation Nr: 0737115	
Decision Date: 11/27/07    Archive Date: 12/06/07

DOCKET NO.  05-20 038	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River 
Junction, Vermont


THE ISSUE

Entitlement to an initial rating for anxiety disorder not 
otherwise specified and post-traumatic stress disorder (PTSD) 
in excess of 30 percent. 

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran, J.R., S.R.


ATTORNEY FOR THE BOARD

James A. DeFrank, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1989 to 
October 1992.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an August 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
White River Junction, Vermont which granted service 
connection for anxiety disorder not otherwise specified, 
claimed as PTSD, at a 30 percent disability rating, effective 
January 18, 2001.  In an August 2007 rating decision, the RO 
granted entitlement an effective date for service connection 
of February 16, 2000, and evaluated the disability at 30 from 
that date.

The veteran testified at a hearing before the undersigned at 
the RO in September 2007.  A transcript of the hearing is of 
record.


FINDING OF FACT

The veteran's service connected psychiatric disability 
results in nearly total occupational and social impairment.


CONCLUSION OF LAW

The criteria for a 100 percent schedular rating for anxiety 
disorder not otherwise specified and PTSD are met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321(b), 
4.1, 4.2, 4.3, 4.7, 4.126, 4.130, Diagnostic Code 9411 
(2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).   

The VCAA is not applicable where further assistance would not 
aid the appellant in substantiating his claim.  Wensch v. 
Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 
5103A(a)(2) (Secretary not required to provide assistance 
"if no reasonable possibility exists that such assistance 
would aid in substantiating the claim"); see also VAOPGCPREC 
5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice 
and duty to assist provisions of the VCAA do not apply to 
claims that could not be substantiated through such notice 
and assistance).  In view of the Board's favorable decision 
in this appeal, further assistance is unnecessary to aid the 
veteran in substantiating his claim.  

Applicable law and regulations

Disability evaluations are determined by the application of 
rating criteria set forth in the VA Schedule for Rating 
Disabilities (38 C.F.R. Part 4) based on the average 
impairment of earning capacity.  Separate diagnostic codes 
identify the various disabilities.  38 U.S.C.A. § 1155.

Where an award of service connection for a disability has 
been granted and the assignment of an initial evaluation for 
that disability is disputed, separate evaluations may be 
assigned for separate periods of time based on the facts 
found.  In other words, the evaluations may be "staged."  
Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21 
(2007).   

The medical as well as industrial history is to be 
considered, and a full description of the effects of the 
disability upon ordinary activity is also required.  38 
C.F.R. §§ 4.1, 4.2, 4.10.

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  The 
rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.  38 
C.F.R. § 4.126(a) (2007).

When evaluating the level of disability from a mental 
disorder, VA will consider the extent of social impairment, 
but shall not assign an evaluation solely on the basis of 
social impairment.  38 C.F.R. § 4.126(b) (2007).

The schedular criteria for rating psychiatric disabilities 
incorporate the American Psychiatric Association's Diagnostic 
and Statistical Manual of Mental Disorders, Fourth Edition 
(DSM-IV).  38 C.F.R. §§ 4.125, 4.130.

A 30 percent rating is warranted for PTSD where the disorder 
is manifested by occupational and social impairment with an 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as 
depressed mood; anxiety; suspiciousness; panic attacks 
(weekly or less often); chronic sleep impairment; and mild 
memory loss (such as forgetting names, directions, and recent 
events).  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 50 percent rating is assigned when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment, impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  Id.

A 70 percent evaluation is warranted for PTSD if the veteran 
exhibits: occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine actives; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; neglect of personal appearance 
and hygiene; difficulty in adapting to stressful 
circumstances (including work or a work like setting); 
inability to establish and maintain effective relationships.  
Id.  The criteria for a 70 percent rating are met if there 
are deficiencies in most of the areas of work, school, family 
relations, judgment, thinking, and mood.  Bowling v. 
Principi, 15 Vet. App. 1, 11-14 (2001).

A 100 percent evaluation is warranted when there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  Id.  The sole 
basis for a 100 percent rating is total occupational and 
social impairment.  Sellers v. Principi, 372 F.3d 1318 (Fed. 
Cir. 2004).

Factual Background

In November 1998 the veteran underwent a VA psychiatric 
examination.  The examiner stated that the veteran described 
many PTSD symptoms.  The examiner, however, felt that given 
the veteran's drug use and other factors it was unclear what 
symptoms were attributable to PTSD.  

In May 2000 the veteran underwent another VA psychiatric 
examination.  The examiner stated that the veteran had 
significant psychiatric symptomatology and impairment.  The 
veteran described a number of symptoms consistent with PTSD 
but also had significant drug and alcohol use.  The examiner 
stated that he could not make a conclusive diagnosis of PTSD.

In February 2001 the veteran presented to the White River 
Junction, Vermont VA Medical Center (VAMC) for mental health 
treatment.  The treating doctor stated that the veteran met 
the criteria for PTSD secondary to military and childhood 
physical abuse.  The diagnosis was heroin dependence in 
remission six weeks, marijuana dependence, benzodiazepine 
dependence and PTSD secondary to Gulf War and childhood 
trauma.  A Global Assessment Functioning (GAF) score of 35 
was reported.

On VA outpatient treatment in June 2001, a GAF Score of 55 
was reported.

In August 2003 the veteran again underwent a VA examination.  
The veteran complained of anger and irritability since his 
return from the Gulf War.  On examination, he endorsed 
suicidal ideation.  The veteran had ongoing homicidal 
ideation.  The veteran also made statements that were violent 
and frightening.  The examiner stated that the veteran did 
not meet all of the criteria for PTSD.  The diagnosis was 
anxiety disorder not otherwise specified.

The veteran underwent VA psychiatric hospitalization in 
February 2004 with complaints of out of control anger and a 
fear that he was losing control.  Attempts to conduct 
psychological testing had to be terminated after he became 
frustrated.  The testing psychologist doubted that the 
veteran would have the patience to complete the lengthy test, 
but he later did complete the test.  During hospitalization 
the diagnosis was cocaine dependence, opiate dependence, 
substance-induced mood disorder and anxiety.  He was found to 
not meet all the criteria for PTSD.  A GAF of 30 was 
reported.

In April 2004 the veteran presented to the VAMC.  The 
diagnosis was cocaine and opiate dependency and PTSD.  A GAF 
of 40 was reported.

In a November 2004 letter, a social worker from the VAMC 
stated that the veteran had received treatment for PTSD and 
anxiety disorder.  He stated that the veteran had been sober 
for six months.  He also stated that the veteran's PTSD 
symptoms were intrusive thoughts and nightmares, depression, 
anger, rage, anxiety, hypervigilence, isolation and avoidance 
of people.

In April 2005 the veteran underwent another VA examination.  
The examiner stated that the veteran had chronic homicidal 
ideations and had severe impulse control problems.  The 
examiner stated that it appeared that the veteran met the 
signs and symptoms consistent with PTSD.  The examiner stated 
that while the veteran claimed to have been sober for the 
past year, he was unable to confirm this without a toxicology 
screening.  Since he was unable to substantiate the veteran's 
sobriety, the examiner stated that it was unclear whether the 
veteran' recent impairment was due to symptoms of PTSD or 
substance abuse. 

The examiner estimated that two-thirds of the veteran's 
impairment was due to his antisocial personality traits and 
substance abuse problems and one-third was due to his PTSD 
symptoms.

He sought treatment on the day of the examination.  He 
reported an upcoming bail hearing for a charge of assault.  
The assessment was that he had had multiple admissions to the 
VAMC for substance abuse and antisocial personality disorder.

In a July 2006 letter, a private treatment provider reported 
that he had been treating the veteran for about two months 
for PTSD and anxiety.  He stated that due to PTSD, the 
veteran was unemployable.  Due to severe problems with anger, 
the veteran had to isolate himself.

In August 2006, the veteran presented to the VAMC.  The 
diagnosis was PTSD.  A GAF of 55 was reported.  

At his September 2007 hearing, the veteran testified that he 
had not had any type of gainful employment since he got out 
of service and was still receiving treatment for PTSD.  He, 
his mother and witness testified that he was unable to 
complete any task and that attempts to attend social events 
had failed when he fled the scene.

Analysis

The record reveals a number of diagnoses over the years.  
While some mental health professionals have attributed most, 
if not all, of the veteran's symptomatology to non-service-
connected conditions, such as personality disorder and 
substance abuse; others have found the veteran to be 
unemployable and isolated due to the service connected 
anxiety and PTSD.

His GAF scores have been between 30 and 55 with most scores 
being below 50.  GAF scores of 50 or less contemplate serious 
impairment, and an inability to maintain employment or any 
friendships.  DSM IV.  The majority of scores are thus 
indicative of total occupational impairment.  

The testimony and history contained in the claims folder 
shows that the veteran has had a marginal existence with no 
employment and very limited social interaction.  The evidence 
is in equipoise as to whether this symptomatology is 
attributable to the service connected psychiatric 
disabilities.  Resolving reasonable doubt in the veteran's 
favor, the Board will attribute the symptomatology to the 
service connected disabilities.

Given the total occupational impairment, and nearly total 
impairment in social relationships, the Board finds that the 
disability most closely approximates the criteria for a 100 
percent rating since the effective date of service 
connection.  38 C.F.R. § 4.7.  38 U.S.C.A. § 5107(b) (Wes 
2002); 38 C.F.R. § 4.130, Diagnostic Codes 9411. 



ORDER

An initial rating of 100 percent is granted for anxiety 
disorder not otherwise specified and PTSD, effective February 
16, 2000.


____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


